Citation Nr: 9911112	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  94-16 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

Entitlement to service connection for multiple sclerosis.

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), rated 30 percent disabling.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1993 RO decision that denied an increased 
evaluation for PTSD (rated 30 percent and the veteran's only 
service-connected disability).  In June 1996, the Board 
remanded the case to the RO for additional development and 
referred the veteran's claim for service connection for 
multiple sclerosis for appropriate action.  A February 1998 
RO rating decision denied an increased evaluation for PTSD 
and service connection for multiple sclerosis.  Subsequently, 
the veteran appealed the issue of entitlement to service 
connection for multiple sclerosis and the case was returned 
to the Board for consideration of the issues listed on the 
first page of this decision.

The issue of service connection for multiple sclerosis will 
be addressed in the remand portion of this decision.




FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily be nightmares 
and recollections of experiences in service, occasional 
suicidal and homicidal ideations, obsessive thoughts and 
panic attacks, anxiety, and depression that produce severe 
social and industrial impairment or occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking or mood.

2.  Symptoms, such as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or memory 
loss for names of close relatives, own occupation or name, 
that produce total occupational and social impairment are not 
shown.

3.  The veteran's PTSD symptoms render him demonstrably 
unable to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a schedular 100 percent rating for PTSD are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.16(c), 4.132, Code 9411, effective prior to November 7, 
1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from May 1968 to May 1970.

VA and private medical records show that the veteran was 
treated and examined for various conditions in the late 
1980's and 1990's, including PTSD.  The more salient medical 
reports concerning his claim for an increased evaluation for 
PTSD are discussed in the following paragraphs.

The veteran underwent a VA social and industrial survey in 
September 1987.  It was noted that he had various psychiatric 
symptoms, including sleep problems, recollections of 
experiences in Vietnam, nightmares, problems concentrating, 
distancing himself from people, problems with anger, 
hyperalertness, body pains, memory problems, inability to 
express his emotions, and survival guilt.

The veteran underwent a VA psychiatric examination in October 
1987.  The Axis I diagnosis was PTSD, chronic, delayed.

A report from John G. Robinson, M.D., dated in December 1987, 
notes that the veteran was first seen in June 1987.  It was 
noted that the veteran had been unemployed for the past 2 
years and that he had been unable to work regularly for at 
least 5 years.  It was noted that his employment was 
interrupted recurrently by periods of extreme panic and 
depression in reference to his fear of being taken by the 
government for further military service.  It was noted that 
he became obsessed with this fear and was unable to function.  
Dr. Robinson concluded that the veteran had PTSD, severe with 
depression; and paranoia, amnesia, and emotional 
dissociation.  Dr. Robinson recommended the veteran for 
individual and group psychotherapy, and marital and family 
therapy that could be helpful to help stabilize his family.  
Dr. Robinson considered the veteran totally disabled due to 
his psychiatric disability.

An August 1988 RO rating decision granted service connection 
for PTSD.  A 30 percent rating was assigned for this 
disorder, effective from April 1987.  This rating has 
remained in effect since then.

The veteran underwent VA psychiatric examination in July 
1991.  A history of unemployment since 1983 was noted.  He 
had recollections of experiences in Vietnam.  His 
concentration was impaired under stress.  His socialization 
was limited to his wife and children.  It was noted that he 
flew off the handle very quickly.  He got into frequent 
arguments with his wife.  He had a low frustration tolerance.  
His memory for recent and remote events was adequate.  Loud 
noises bothered him and he had hyperalert reaction.  
Reasoning, insight, and judgment were adequate.  There was no 
evidence of auditory or visual hallucinations.  The Axis I 
diagnosis was PTSD, chronic, delayed.

The veteran testified at a hearing in December 1991 to the 
effect that he had nightmares and recollections of 
experiences in Vietnam, no close friends, trouble 
concentrating, and been unemployed due to symptoms of his 
PTSD.

In April 1992, the veteran underwent a psychiatric 
examination at a VA medical facility.  His mood was quite 
depressed and affect was appropriate to mood.  He was 
somewhat disheveled.  He was coherent, relevant, and goal-
directed.  He had some psychomotor retardation.  There were 
no delusions or hallucinations.  He was oriented to time, 
place, and person.  His insight and judgment were good.  He 
denied suicidal or homicidal ideations.  The Axis I diagnoses 
were PTSD, rule out major depression, and episodic alcohol 
abuse.

Various reports from Dr. Robinson dated in the 1990's were 
submitted.  A report dated in December 1992 notes that the 
veteran had severe PTSD with depression and suicidal 
tendencies.  A report dated in February 1996 notes that the 
veteran had severe PTSD and was totally disabled.

The veteran and his wife testified at a hearing before the 
undersigned in February 1996.  The testimony was to the 
effect that the veteran had various PTSD symptoms, including 
anxiety, depression with suicidal ideation, and recollections 
of experiences in service.  

The veteran underwent a VA social and industrial survey in 
November 1996.  It was noted that he was last employed in 
1987 and was unable to deal with his anger.  Symptoms 
included poor concentration, memory impairment, sleep 
disturbance, obsessive thoughts, low self esteem, suicidal 
thoughts, homicidal thoughts, withdrawal, exaggerated startle 
response, lack of friends, and severe isolation.  It was 
noted that he was extremely socially isolated.  He presented 
poor family relationships and long periods of time alone.  He 
possessed a large amount of survival guilt.  He became 
extremely hostile and explosive when confronted with any 
emotions.  It was noted that he was currently under 
psychiatric treatment and taking Prozac.  The interviewer 
found the veteran to be unemployable.

The veteran underwent a VA psychiatric examination in January 
1997.  He was somewhat disheveled.  His mood and affect were 
pretty much in control and euthymic, but the examiner saw 
pain behind his face.  He was coherent and goal directed.  He 
was oriented to time, place, and person.  There were no 
delusions or hallucinations.  His thought process and 
cognitive functions were normal.  He had fair insight and 
judgment.  The Axis I diagnosis was PTSD.  The examiner 
opined that the veteran was unemployable due to PTSD and 
multiple sclerosis.

In August 1997, the veteran underwent a psychiatric 
examination at a VA medical facility.  He was well oriented 
to time, place, and person.  He denied any delusions or 
hallucinations, but, initially, he had the feeling that he 
was going to be recalled into service.  He no longer had the 
strong feeling that he would be recalled into service.  He 
had problems communicating with other people.  He admitted to 
homicidal and suicidal thoughts, and thoughts of hurting 
other people.  He was able to maintain personal hygiene, but 
he looked disheveled.  He reported obsessive thoughts and 
panic attacks.  The Axis I diagnosis was PTSD.  The examiner 
concluded that the GAF (global assessment of functioning) was 
currently about 45 related to PTSD and 40 and below when the 
effects of his multiple sclerosis were considered.


VA medical records of the veteran's treatment in the 1990's 
show that he receives continuous group therapy and 
medications for his PTSD.


At a hearing before the undersigned in January 1999, the 
veteran and his wife testified to the effect that the veteran 
had various PTSD symptoms and that this disorder was more 
severe than currently evaluated.  The testimony was to the 
effect that the veteran had had problems with employment 
since the early 1980's due to stress and other symptoms of 
PTSD, and that he was anxious and depressed with suicidal 
ideations.


B.  Legal Analysis

The veteran's claim for an increased evaluation for PTSD is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to this 
claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 30 percent evaluation for PTSD requires definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating requires 
that the ability to establish or maintain effective or 
favorable relationships with people be considerably impaired 
and that reliability, flexibility, and efficiency levels be 
so reduced by reason of psychoneurotic symptoms as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain and retain employment.  A 100 percent 
evaluation requires that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

The provisions for establishing entitlement to a total 
disability rating for compensation based on individual 
unemployability found in 38 C.F.R. § 4.16(a) are not for 
application in cases in which the only compensable service-
connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation.  In such cases, the mental disorder shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c), effective 
prior to November 7, 1996.

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

A longitudinal review of the evidence shows that the veteran 
has been essentially unemployed since at least 1987 due to 
problems associated with PTSD and that he has been distancing 
himself from other people since then.  The testimony of the 
veteran and his wife indicate that the PTSD is more severe 
than the current 30 percent evaluation assigned for this 
disorder and the medical evidence supports this testimony.  
It indicates that he receives continuous treatment for PTSD 
with group therapy, outpatient visits, and medication.  The 
medical evidence, including the report of his recent VA 
psychiatric examination in August 1997, reveals that his PTSD 
is manifested primarily by nightmares and recollections of 
experiences in service, occasional suicidal and homicidal 
ideations, obsessive thoughts and panic attacks, anxiety, and 
depression.

The medical evidence does not show the presence of symptoms, 
such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or memory 
loss for names of close relatives, own occupation or name 
that produce total occupational and social impairment are not 
shown in order to support a total rating for the PTSD under 
the criteria of diagnostic code 9411, effective as of 
November 7, 1996.

However, while the evidence indicates that the veteran's 
multiple sclerosis contributes to his unemployability, it 
also indicates that the symptoms of his PTSD alone are 
sufficient to prevent the veteran from obtaining or 
maintaining gainful employment.  Under the earlier criteria, 
demonstrable inability to obtain or retain employment was one 
of the criteria for a 100 percent schedular rating.  In 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994), the Court upheld 
the Secretary's interpretation that the criteria for a 100% 
rating "are each independent bases for granting a 100% 
rating."  Accordingly, the Board finds that the earlier 
criteria are more favorable to the veteran for rating 
purposes, and that, based on those criteria,  a total 
schedular rating is warranted for the PTSD.



ORDER

A 100 percent schedular rating for PTSD is granted, subject 
to the regulations applicable to the payment of monetary 
benefits.



REMAND

With regard to the issue of service connection for multiple 
sclerosis, the service medical records show that the veteran 
underwent urinalysis in April 1970, shortly prior to 
separation from service.  The report of this urinalysis 
indicates the presence of unusual white blood cells.  On his 
initial application for compensation dated in June 1970, the 
veteran reported various medical problems, including problems 
with urethral discharge.  He did not submit medical evidence 
with this claim, and the medical evidence now of record 
reveals that multiple sclerosis was found around 1993.  The 
veteran and his wife testified to the effect that he had 
genitourinary problems since around 1972 and some 
neurological deficits with the arms and legs since around 
1978.  It is maintained in retrospect that the veteran's 
genitourinary problems immediately after separation from 
service and his neurological deficits in 1978 were early 
manifestations of multiple sclerosis.  In a brief submitted 
at the hearing in January 1999, the representative cites 
medical literature noting that multiple sclerosis has a 
myriad of symptoms, including leg weakness and bladder 
impairment, that can take many years to become clearly 
manifest.

In view of the above, the Board finds that the veteran's 
claim for service connection for multiple sclerosis is well 
grounded.  38 C.F.R. § 3.307(b) (1998); Savage v. Gober, 10 
Vet. App. 488 (1997).  Under the circumstances, the duty to 
assist the veteran in the development of this claim includes 
obtaining additional information from the physician who 
conducted the August 1997 VA general medical examination of 
the veteran.  The report of this examination should be 
returned to the examiner for review of the evidence in the 
veteran's claims folder and the preparation of an addendum.  
The addendum should include an opinion as to the earliest 
manifestation of the veteran's multiple sclerosis.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The report of the August 1997 VA 
general medical examination should be 
returned to the examiner who conducted 
the examination for an addendum that 
contains an opinion as to the earliest 
manifestation of the veteran's multiple 
sclerosis.  The physician should support 
his or her opinion with a discussion of 
medical principles as applied to the 
medical evidence in this case.  In order 
to assist the physician in providing the 
requested information, the claims folder 
must be made available to him or her and 
reviewed prior to the preparation of the 
addendum.

2.  After the above development, the RO 
should review the claim for service 
connection for multiple sclerosis.  If 
the decision remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.

The veteran and his representative should be afforded an 
opportunity to respond before the file is returned to the 
Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. DAY
	Member, Board of Veterans' Appeals


 

